             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 1 of 37



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION

    RALPH L BRESHEARS                                                                               PLAINTIFF


    v.                                   Case No. 4:18-cv-00774-LPR


    CITY OF LITTLE ROCK, et. al.                                                                DEFENDANTS


                                     SUMMARY JUDGMENT ORDER


           On August 1, 2018, Ralph L. Breshears, a former Little Rock Police Officer, filed a

Complaint in the Eastern District of Arkansas.1 On October 19, 2018, Officer Breshears initiated

a separate related action in the same district and division.2 The parties filed a Joint Motion to

Consolidate the two cases.3 On April 26, 2019, the Court granted the Motion to Consolidate and

declared Officer Breshears’s second action as the lead case for purposes of docketing and

scheduling.4

           On September 10, 2019, Officer Breshears filed an Amended Complaint.5 He sues the City

of Little Rock and Kenton Buckner individually and in his official capacity (collectively, the

“Defendants”) for discrimination and retaliation under Title VII of the Civil Rights Act of 1964,

for fraud under Arkansas law, and for numerous other state torts.6 On December 6, 2019,


1
     Pl.’s Compl. (Doc. 1) Case No. 4:18-cv-00501-LPR. Almost all of the events relevant to this action occurred while
     Plaintiff was an Officer in the Little Rock Police Department. Accordingly, the Court will refer to Plaintiff as
     Officer Breshears, even when discussing events that took place after he left the police force.
2
     Pl.’s Compl. (Doc. 1) Case No. 4:18-cv-00774-LPR.
3
     Joint Mot. to Consolidate (Doc. 14) Case No. 4:18-cv-00501-LPR.
4
     Order to Consolidate (Doc. 16) Case No. 4:18-cv-00501-LPR; Order to Consolidate (Doc. 9) Case No. 4:18-cv-
     00774-LPR. All further citations to the docket relate to Case No. 4:18-cv-00774-LPR.
5
     Pl.’s Am. Compl. (Doc. 14).
6
     Id. ¶¶ 13-31.
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 2 of 37



Defendants filed this Motion for Summary Judgment.7 For the following reasons, Defendants’

Motion for Summary Judgment is GRANTED in its entirety.


                                                   I. Background

           On summary judgment, the Court views the facts in the light most favorable to the

nonmoving party and affords him all reasonable inferences.8 This background section is based

mostly on undisputed facts. When a fact is disputed, the Court adopts the version of the disputed

fact that is most favorable to Officer Breshears. Accordingly, the facts set forth in this background

section are only applicable in the context of summary judgment and do not necessarily represent

what a jury would find at trial.

           The Little Rock Police Department (“LRPD”) hired Officer Breshears in February of

1991.9 Over the course of his career, Officer Breshears worked as a member of the Accident

Reconstruction Department, as a negotiator for the LRPD’s Hostage Negotiation Team, and in

other various capacities.10 During the period of time relevant to this case, Officer Breshears was

working as a Field Training Officer.11 In this capacity, Officer Breshears held the rank of a

patrolman. His responsibilities included working patrol and training rookie officers.12 Officer

Breshears also served as the Chief negotiator for the LRPD’s Hostage Negotiation Team on an as-




7
     Defs.’ Mot. for Summ. J. (Doc. 28). Defendants originally filed a Motion for Summary Judgment on November
     20, 2019. See Defs.’ First Mot. for Summ. J. (Doc. 18). The Court determined that the first Motion was deficient
     and instructed Defendants to refile a corrected motion. See Am. Order (Doc. 24).
8
     Rooney v. Rock-Tenn Converting Co., 878 F.3d 1111, 1115 (8th Cir. 2018).
9
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 1.
10
     Id. ¶¶ 3-4; see also Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 19-20 (21:22-27:11).
11
     Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 20 (27:22-28:7).
12
     Id.



                                                           2
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 3 of 37



needed basis.13 And he had his own civil accident reconstruction business.14

           In 2016, the LRPD’s Special Operations Division posted a vacancy in its Hit-and-Run

Unit.15 The position was only advertised and available to internal applicants pursuant to the

LRPD’s General Order on “Transfer and Assignment Requests” (General Order 202).16 Officer

Breshears applied to fill the vacancy.


           A. The Characteristics of the Hit-and-Run Position

           As the name suggests, a Hit-and-Run officer’s primary role is to investigate hit and run

accidents.17 But, perhaps because it is part of the Special Operations Division, the Hit-and-Run

Unit is also tasked with managing the LRPD’s School Crossing Guard Program, managing the

LRPD’s utility vehicles, and organizing and overseeing the LRPD’s involvement in special events

and dignitary escorts.18 Although the Hit-and-Run position did not constitute a promotion in the

traditional sense—the successful applicant’s rank and pay would not change—Officer Breshears

perceived the job as more desirable than the position he held at that time.19 Specifically, he asserts

that the Hit-and-Run position offered a take-home vehicle, a better avenue for climbing the

LRPD’s ranks, and more opportunities to work off-duty.20



13
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 4; Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1)
     at 29:19-30:8.
14
     Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 17 (15:5-22).
15
     Ex. 2 (Transfer Memo) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 11.
16
     Id.; see also Ex. 1 (General Order 202) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 2-4 (202-1-202-3).
17
     Ex. 2 (Transfer Memo) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 11.
18
     Id.
19
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶¶ 5-6; Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc.
     33) ¶¶ 4-5; Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 22 (36:8-19); Ex. 7 (Salaam Dep.) to
     Defs.’ Mot. for Summ. J. (Doc. 28-2) at 270-71 (88:20-89:3).
20
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 6; Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc.
     32) at 1.



                                                           3
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 4 of 37



           The record is largely undeveloped with respect to the potential for a take-home vehicle.

Presumably, the vehicle’s primary function would have been driving to and from work and work-

related events.21 The record is devoid of any evidence revealing the benefit that would have been

derived from having a take-home vehicle (as opposed to checking out a department vehicle when

on the job).22 The record does not reveal how much money Officer Breshears would have saved

on gas, maintenance, or insurance had he received a take-home vehicle. Nor does it present any

figures relating to the depreciation of Officer Breshears’s personal vehicle.

           At the summary judgment hearing, the Court asked Officer Breshears’s counsel what

benefit would be derived from a take-home vehicle. Officer Breshears’s counsel explained that

the benefit would have been monetary.23 “It’s the gas, it’s the insurance, it’s the maintenance, its

not having to take your own vehicle to work as he was doing . . . . The city’s paying for all of

that.”24 When asked a similar question, Defendants’ counsel estimated that it could cost the City

anywhere from two to six thousand dollars a year to fuel a take-home vehicle.25 But none of this

information was contained in the record. And the arguments advanced at the hearing do not

constitute evidence. Moreover, the estimate made by Defendants’ counsel included all fuel

expenses, not just the fuel used driving to and from work.26 It is only this latter amount that could

be meaningful, since all officers get their gas paid for when using department vehicles on the job.



21
     According to Officer Salaam’s deposition, he did not use his take-home vehicle for personal reasons, and it was
     not claimed on his taxes. Ex. 7 (Salaam Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 265 (83:10-22). The
     record reveals that Officer Breshears lived in Maumelle and that he was driving his personal vehicle when
     responding to hostage negotiation calls. Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 21
     (31:2-14).
22
     May 20, 2020 Hr’g Tr. at 10:24-11:5.
23
     Id. at 54:25-55:5.
24
     Id. at 55:6-9.
25
     Id. at 8:25-9:24.
26
     Id. at 9:17-21.



                                                          4
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 5 of 37



           There is likewise no evidence in the record that could lead a rational jury to find that the

Hit-and-Run position would have propelled Officer Breshears to new heights in the LRPD. In

fact, to the extent there is evidence in the record on this point, it suggests that promotion in rank is

impossible without passing a standardized exam, regardless of an officer’s job-title.27 Not

surprisingly, Officer Breshears’s counsel walked this argument back at the summary judgment

hearing.       He instead asserted that the Hit-and-Run position would have elevated Officer

Breshears’s status, rather than his rank.28 He explained that, as part of the LRPD’s Special

Operations Division, the Hit-and-Run position carried the prestige and honor associated with a

“special ops” designation.29 He implied that this elevation in status could indirectly help with

advancement if Officer Breshears ever passed the standardized exam.30 But once again, there is

no evidence in the record to support these assertions.

           Of the three perceived benefits, the potential for off-duty work is the most significant.31

Generally, off-duty work consists of work performed as an officer, but outside of the officer’s

usual LRPD responsibilities. For example, off-duty work might include working security “at a

church” or for “Walmart or Dillard’s.”32 When an officer engages in this kind of work, the officer

is paid (whether directly or indirectly) by the contracting entity.33 Depending on the nature and



27
     Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 30 (65:15-66:8); Ex. 5 (Washington Dep.) to
     Defs.’ Mot. for Summ. J. (Doc. 28-2) at 24 (22:4-23); see also May 20, 2020 Hr’g Tr. at 56:11-57:2. Officer
     Breshears was a police officer for nearly 27 years. He took and failed the Sergeant’s exam twice. See Ex. 3
     (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 30 (65:15-66:8).
28
     Compare Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 1, with May 20, 2020 Hr’g Tr. at
     57:3-58:7.
29
     May 20, 2020 Hr’g Tr. at 57:3-58:4.
30
     Id.
31
     Id. at 58:5-10.
32
     Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 23 (38:18-20).
33
     May 20, 2020 Hr’g Tr. at 15:20-16:16, 59:24-61:1, 63:18-64:21; see also Ex. 7 (Salaam Dep.) to Defs.’ Mot. for
     Summ. J. (Doc. 28-2) at 257-58 (75:19-76:14).



                                                           5
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 6 of 37



duration of the work, this additional pay can be significant.34

           Off-duty work can easily be confused with special events, which, as noted above, are an

integral part of a Hit-and-Run officer’s job.35 Occasionally, a special event can be classified as an

off-duty assignment.36 But more often than not, special events are paid as overtime.37 The

distinction lies with the hosting entity. When a special event is hosted by the City of Little Rock,

the event is paid as overtime.38 When a special event is hosted by an entity other than the City of

Little Rock, the event constitutes off-duty work and is paid (directly or indirectly) by the

contracting party.39 This minor overlap between special events and off-duty assignments is not

the benefit that Officer Breshears is referring to when he says that the Hit-and-Run position affords

more “opportunities for off-duty.”40 Indeed, special events are typically large enough to require

department-wide participation.41 Thus, officers outside of the Hit-and-Run Unit have little to no

trouble working special events. In fact, Officer Breshears plainly testified that he worked every



34
     According to Officer Breshears’s counsel, a Hit-and-Run Officer “would have the ability to work off-duty as much
     or as little as he wanted.” May 20, 2020 Hr’g Tr. at 60:25-61:1. But Defendants’ counsel stated that all officers,
     including Hit-and-Run officers, are capped at a maximum of 20 hours of off-duty work a week. See id. at 18:15-
     20. There is no record evidence one way or the other on this point.
35
     As part of the “Special Operations Division,” Hit-and-Run officers are tasked with running special events in the
     City. Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 23-24 (39:21-42:13), 25 (48:9-12); Ex. 4
     (Whitten Dep.) to Defs.’ Mot. for Summ. J. (Doc 28-1) at 87 (38:14-39:1); Ex. 7 (Salaam Dep.) to Defs.’ Mot. for
     Summ. J. (Doc. 28-2) at 258 (76:4-7). Examples of these events include marathons, block parties, public
     assemblies, and other major events. Ex. 2 (Transfer Memo) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 11.
36
     May 20, 2020 Hr’g Tr. at 60:10-20, 64:5-21, 67:1-3.
37
     Id.
38
     Id. at 64:7-9.
39
     Id. at 15:20-16:16, 59:19-60:21, 64:7-12; see also Ex. 7 (Salaam Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at
     257-58 (75:19-76:14).
40
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 6.
41
     At the hearing, Officer Breshears’s counsel explained that special events typically needed “every police officer on
     board because they were such huge events that many of the police force had to volunteer, were assigned or said I’m
     volunteering for some overtime. They’d require the majority of the police force.” May 20, 2020 Hr’g Tr. at 65:5-
     10. He further explained that “[a] lot more availability was there during special events because it was something
     more than two or three officers monitoring a parking lot, it was hundreds of officers lining the streets to protect
     Little Rock.” Id. at 67:23-68:1.



                                                            6
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 7 of 37



event the city has ever hosted.42

           In light of the foregoing, the best understanding of Officer Breshears’s argument is that the

Hit-and-Run position affords more “opportunities for off-duty” because officers in the Special

Operations Division are entitled to the first shot at any off-duty assignment.43 Unlike special

events, off-duty assignments are limited in availability.44 Thus, while any officer can volunteer to

work off-duty, an off-duty assignment only becomes available to officers outside of the Special

Operations Division when a “special ops” officer does not take the assignment, or when the

assignment requires a large number of officers.45 As a result, officers in the Hit-and-Run Unit are

inherently exposed to more off-duty opportunities.


           B. Filling the Hit-and-Run Position

           According to Officer Breshears, the Hit-and-Run position was all but filled by the time it

became available. To support this theory, Officer Breshears emphasizes various facts precipitating

the formal selection process. For instance, the Captain over all of the Special Operations Divisions

at that time was Captain Tanya Washington, an African American.46 Long before the Hit-and-Run

position became available, Captain Washington announced her general desire to diversify the units




42
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 9. Despite having never been a member of the Hit-and-Run Unit,
     Officer Breshears maintains that he worked “every special event this City has ever hosted. Q: Every single one?
     A: Every one. Q: You never missed a special event? A: I work in some capacity of every special event that’s ever
     been hosted by this City.” Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 23 (39:23-40:4).
     Outside of these special events, Officer Breshears concedes that he could (and did) work off-duty assignments. Ex.
     3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 22-23 (36:23-41:13).
43
     May 20, 2020 Hr’g Tr. at 65:11-16. According to Officer Breshears’s Counsel, “[t]he hit-and-run position, the
     special ops division, were the ones that were first offered the off-duty jobs. If they choose not to take them, then
     the regular police officers or those members outside the hit-and-run position would then have the option whether
     or not they wanted to take those off-duty jobs.” Id.
44
     Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 22-23 (36:23-39:4).
45
     May 20, 2020 Hr’g Tr. at 65:5-16.
46
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 9.



                                                            7
            Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 8 of 37



under her command.47 In one instance, Captain Washington expressed her disapproval of the “lily-

white” complexion of the units in her division.48 She made this statement to a group of lieutenants

under her command, two of which ultimately sat on the Hit-and-Run position interview panel.

           Additionally, before the interviews for the Hit-and-Run position were conducted, rumors

began to circulate that an African American officer named Tauheed Salaam had been pre-selected

to fill the vacancy.49 On the other hand, Officer Breshears, Lieutenant Whitten, and Officer Salaam

all stated in their depositions that they heard rumors that Officer Breshears was a shoo-in for the

Hit-and-Run position.50 To Officer Breshears’s surprise, five days before the Hit-and-Run position

was even posted, Officer Salaam approached Officer Breshears and asked if Officer Breshears

“would teach him how to do reconstruction.”51 When Officer Breshears asked why, Officer

Salaam responded that “[t]he Lieutenant told [him] as soon as the Hit-And-Run job comes

available, its [his].”52

           When the Hit-and-Run position was finally posted, five candidates applied to fill the




47
     Ex. 4 (Whitten Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 85-86 (32:20-33:7). At her deposition, Captain
     Washington maintained that the entire Special Operations Division would benefit from more females and more
     minorities. Ex. 5 (Washington Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 58-59 (56:21-57:10).
48
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 20. Captain Washington unequivocally denies ever using the term
     “lily-white.” Ex. 5 (Washington Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 84 (82:7-19). The record reveals
     that Captain Washington was investigated by Internal Affairs for purportedly using the term “lily-white” when
     referring to “all white” units within her command. Ex. 8 (Buckner Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-3)
     at 8-9 (24:13-25:1). Those allegations were deemed unfounded. Id. According to LRPD General Order 211, a
     finding of unfounded means “the allegation was false or not factual or did not occur.” Ex. 9 (General Order 211)
     to Defs.’ Mot. for Summ. J. (Doc. 28-3) at 53 (211-4). Nonetheless, for the purposes of summary judgment, the
     Court assumes the statement was made.
49
     Ex. 6 (Bethel Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 150-51 (16:17-17:1), 159 (49:8-50:14).
50
     See Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 28 (58:8-59:1); Ex. 4 (Whitten Dep.) to
     Defs.’ Mot. for Summ. J. (Doc. 28-1) at 101 (95:20-96:8); Ex. 7 (Salaam Dep.) to Defs.’ Mot. for Summ. J. (Doc.
     28-2) at 285-87 (103:24-105:17).
51
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 19.
52
     Id. Officer Salaam denies ever being told that he would get the job prior to the posting. Ex. 7 (Salaam Dep.) to
     Defs.’ Mot. for Summ. J. (Doc. 28-2) at 224 (42:12-20).



                                                           8
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 9 of 37



vacancy.53           The applicants consisted of two African Americans, two Caucasians, and one

Hispanic.54 In May 2016, a panel convened to interview the candidates. The panel was comprised

of Sergeant George Bethel, the Hit-and-Run Unit’s supervisor; Lieutenant Earnest Whitten,

Sergeant Bethel’s supervisor; and Lieutenant Nathan Tackett, who was not affiliated with the Hit-

and-Run Unit.55 The panel was tasked with interviewing the candidates and then recommending

the most qualified candidate or candidates to Captain Washington.                               From there, the

recommendation would pass up the chain of command to Assistant Chief Finks, and then to Chief

Buckner.

           After the interviews were conducted, the panel unanimously agreed that three of the

candidates were qualified to fill the position—Officer Ray Moreno (Hispanic), Officer Salaam

(African American), and Officer Breshears (Caucasian).56 Sergeant Bethel drafted a memo

reflecting the panel’s findings.            All of page one and most of page two simply listed the

qualifications of all five respective candidates.57 The bottom of the second page recommended

that any of the three qualified officers could fill the Hit-and-Run position.58 This version of the

recommendation was submitted to Captain Washington.

           It is undisputed that Captain Washington had both the authority and discretion to approve

any of the three qualified candidates, including Officer Salaam.59 But instead of simply exercising



53
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 10.
54
     Id.
55
     Id. ¶¶ 8, 11.
56
     Id. ¶ 12.
57
     Ex. C (Recommendation Memo) to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 31-3) at 2-3.
58
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶¶ 12-14; see also Defs.’ Mem. Br. in Supp. of Mot.
     for Summ. J. (Doc 30) at 10-11.
59
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 39; Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33)
     ¶ 23; Ex. 5 (Washington Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 119-20 (117:13-118:15).



                                                           9
            Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 10 of 37



her authority, Captain Washington rejected and returned the memo to Sergeant Bethel with

instructions to limit the panel’s recommendation to Officer Salaam alone.60 After brief and

unsuccessful attempts to compromise, Sergeant Bethel refused to make Captain Washington’s

requested modification.61 Captain Washington went to Sergeant Bethels’s Office, yelled at him,

and stormed out.62 Lieutenant Whitten then told Sergeant Bethel that Lieutenant Whitten would

incorporate the change himself.63 Presumably, Lieutenant Whitten did just that.64 Indeed, the

memo that was ultimately adopted recommended that Officer Salaam fill “the current vacancy in

the Hit and Run Office . . . .”65

           The modified memo proceeded up the chain of command to Assistant Chief Finks, who

approved the recommendation in favor of Officer Salaam.66 At that point, Chief Buckner had the

authority to accept or deny the recommendation in favor of Officer Salaam, or even to select his

own candidate for the position.67 Although Chief Buckner does not recall the exact level to which

he was involved in this particular decision, at the very least, he implicitly approved the

recommendation by delegating the decision to Assistant Chief Finks.68 It is undisputed that “Chief




60
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶¶ 39-41. Both Lieutenant Whitten and Captain Washington deny
     that Captain Washington instructed the panel to recommend Officer Salaam. Ex. 4 (Whitten Dep.) to Defs.’ Mot.
     for Summ. J. (Doc. 28-1) at 89 (46:15-47:8); Ex. 5 (Washington Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at
     61-62 (59:14-60:2).
61
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶¶ 40-46.
62
     Id. ¶ 47.
63
     Id. ¶ 48.
64
     Id. ¶¶ 47-48; Ex. 4 (Whitten Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 89 (46:15-47:8).
65
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶¶ 13-14.
66
     Id. ¶ 19.
67
     Id. ¶ 25. Both parties agree that the ultimate decision making authority was not in Captain Washington’s hands.
68
     Ex. 8 (Buckner Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-3) at 7 (18:7-17), 7 (19:23-20:5), 8 (21:8-19), 9 (25:5-
     13); Ex. 1 (General Order 202) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 4 (202-3); see also Ex. 5 (Washington
     Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 103-06 (101:15-104:2).



                                                           10
            Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 11 of 37



Buckner was not aware of any instance in which race was a factor” in the selection process.69

           On May 26, 2016, Officer Salaam’s transfer was approved.70 On June 11, 2016, the transfer

took effect.71 Sometime after the transfer was final, Officer Breshears filed a racial discrimination

complaint with the Equal Employment Opportunity Commission (“EEOC”). On June 7, 2017, the

EEOC concluded that there was reasonable cause to believe that Officer Breshears was denied the

Hit-and-Run position “because of his race (white).”72 Ultimately, however, the Department of

Justice declined to file suit on Officer Breshears’s behalf.73


           C. The Officer Involved Shooting

           On July 19, 2017, Officer Breshears was involved in a critical incident known as an officer

involved shooting. In short, Officer Breshears and another officer responded to a shoplifting

report. After apprehending the suspect and taking him into custody, the suspect broke free from

the officers’ grip, freed himself from his handcuffs, and fled to a nearby Chick-fil-A.74 There, the

suspect ran to the drive thru lane, forced a woman out of her vehicle, and then entered the vehicle

himself.75 When Officer Breshears caught up, the suspect attempted to drive away in the carjacked

vehicle. Officer Breshears maintains that the vehicle turned toward him, and that he feared for his

life.76 Officer Breshears fired three shots through the vehicle’s passenger-side window, hitting the



69
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 24.
70
     Id. ¶ 20.
71
     Id.
72
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 63; Ex. H (EEOC Determination) to Pl.’s Resp. to Defs.’ Mot. for
     Summ. J. (Doc. 31-8).
73
     Ex. A (Right to Sue Letter) to Pl.’s Am. Compl. (Doc. 14-1).
74
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 29; Ex. 15 (Folsom Affidavit) to Defs.’ Mot.
     Summ. J. (Doc. 28-4) at 6-7.
75
     Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 31; Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33)
     ¶ 29.
76
     Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 45 (125:17-127:4); see also Pl.’s Br. in Supp. of


                                                           11
            Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 12 of 37



suspect twice.77             The record is not clear as to exactly where the original driver of the

commandeered vehicle was when the shooting began.

           The shooting occurred on a Wednesday.78 The following Thursday and Friday, Officer

Breshears was off work.79 During that time, Officer Breshears qualified at the range and attended

an EAP meeting.80 Officer Breshears was then off Saturday and Sunday, which was typical of his

schedule.81 On Monday July 24, 2017, Officer Breshears was placed on administrative leave and

returned to work in a restricted capacity.82 In accordance with LRPD General Order 303, the

LRPD conducted two separate investigations into his shooting.83

           The LRPD’s Major Crimes Division handled the first investigation.                          Major Crimes

gathered evidence to determine whether Officer Breshears committed any criminal violations for

discharging his weapon.84             Multiple prosecutors then independently reviewed the LRPD’s

findings.85 At least one prosecutor determined that there was sufficient evidence to charge Officer

Breshears with “Battery 3rd Degree.”86 The Prosecutor’s Office sent a memo to the LRPD



     Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 9.
77
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶¶ 28-29; see also Ex. 15 (Folsom Affidavit) to
     Defs.’ Mot. for Summ. J. (Doc. 28-4) at 6-7.
78
     Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 39 (103:2).
79
     Id. at 39 (103:2-3).
80
     Id. “EAP” stands for Employee Assistance Program. Ex. 10 (General Order 303) to Defs.’ Mot. for Summ. J.
     (Doc. 28-3) at 90 (303-20). It involves confidential counseling. Id.
81
     Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 39 (103:2-4).
82
     Id. at 39 (103:5-14).
83
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 30; see also Ex. 10 (General Order 303) to Defs.’
     Mot. for Summ. J. (Doc. 28-3) at 86 (303-16).
84
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 31.
85
     Id. ¶ 42.
86
     Officer Breshears asserts that the fifth prosecutor was the only prosecutor willing to pursue the criminal charges.
     Compare id. ¶¶ 33-34, 42, with Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 49 (141:5-12),
     and May 20, 2020 Hr’g Tr. at 72:4-10; see also Ex. 14 (Prosecutor’s Memo) to Defs.’ Mot. for Summ. J. (Doc. 28-
     4) at 5.



                                                           12
            Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 13 of 37



informing them of this decision and stating that, if the LRPD would submit an affidavit, charges

would be filed.87 In response, Sergeant Lela Folsom submitted an affidavit detailing Officer

Breshears’s shooting incident.88 Officer Breshears was charged and tried for Battery Third by the

Pulaski County Prosecutor’s Office. He was found not guilty.89

           The LRPD’s Internal Affairs Division conducted the second investigation. But Officer

Breshears never submitted a statement or partook in an interview, rendering the investigation

incomplete.90 On August 2, 2017, after working eight days in a restricted capacity, Officer

Breshears was relieved of active duty.91 Relief of active duty is not equivalent to termination.

Although Officer Breshears was not allowed to come to work, he was still part of the LRPD. He

recalls a one hour conversation with Chief Fulk, Captain Russel King, and Sargent Cody Miller,

where they explained to him that he was being relieved of active duty because “the chief did not

like [Officer Breshears’s] shooting and it gave them cause for pause.”92

           Later that same day, Officer Breshears saw his primary-care physician, who recommended

that he not return to work until August 16 due to medical issues.93 On August 15, at a follow up



87
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 35; Ex. 14 (Prosecutor’s Memo) to Defs.’ Mot. for
     Summ. J. (Doc. 28-4) at 5.
88
     Ex. 15 (Folsom Affidavit) to Defs.’ Mot. for Summ. J. (Doc. 28-4) at 6-7. Officer Breshears contends that some
     of the information in the affidavit was misleading. His contentions are noted and addressed in the section discussing
     fraud.
89
     Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 1.
90
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶¶ 36-37; Ex. 3 (Breshears Dep.) to Defs.’ Mot. for
     Summ. J. (Doc 28-1) at 36 (91:9-13). But see Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 39.
91
     Officer Breshears’s Response to Defendants’ Statement of Undisputed Facts says that he was “forced to go on
     extended leave as a result of a medical condition.” Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33)
     ¶ 36. But Officer Breshears also claims that he was relieved of duty prior to seeing his physician. Compare Ex. 3
     (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 39 (101:2-11), with id. at 40 (107:1-19); see also Ex.
     11 (First Physician Note) to Defs.’ Mot. for Summ. J. (Doc. 28-4) at 2. For the purposes of summary judgment,
     the Court assumes Officer Breshears’s medical appointment came after he was relieved of duty.
92
     Ex. 3 (Breshears Dep.) to Defs.’ Mot Summ. J. (Doc. 28-1) at 41 (109:8-111:12).
93
     Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 36.



                                                            13
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 14 of 37



appointment, a second physician recommended that Officer Breshears not return to work

indefinitely due to his continuing medical concerns.94 Officer Breshears never returned to work

for the LRPD. On December 18, 2017, Officer Breshears submitted his two-weeks’ notice.95 On

December 29, 2017, he officially retired from the LRPD. After retiring, he filed a second EEOC

complaint alleging Defendants retaliated against him for filing his first EEOC complaint. Officer

Breshears received “right to sue” letters for each of his complaints and timely filed suit.96


                                        II. Summary Judgment Standard

            “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”97 The

initial burden is on the moving party to demonstrate the absence of a genuine dispute as to any

material fact.98        The burden then shifts to the nonmoving party to establish that there is some

genuine issue to be determined at trial.99 The nonmoving party may not rest solely upon the

allegations in his pleadings.100 To survive summary judgment, the non-moving party “must

demonstrate the existence of specific facts” supported by sufficient probative evidence that would

permit a favorable finding “on more than mere speculation, conjecture, or fantasy.”101

            The mere existence of a dispute will not bar summary judgment. The dispute must be

genuine, which means the evidence could cause a reasonable jury to return a verdict for either


94
      Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 40-41 (108:1-109:3).
95
      Ex. 13 (Officer’s Letter) to Defs.’ Mot. for Summ. J. (Doc. 28-4).
96
      Exs. A, B (Right to Sue Letters) to Pl.’s Am. Compl. (Docs. 14-1, 14-2).
97
      FED. R. CIV. P. 56(a).
98
      Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
99
      Prudential Ins. Co. v. Hinkel, 121 F.3d 364, 366 (8th Cir. 1997).
100
      Buford v. Tremayne, 747 F.2d 445, 447 (8th Cir. 1984).
101
      Donathan v. Oakley Grain, Inc., 861 F.3d 735, 739 (8th Cir. 2017) (citing Mann v. Yarnell, 497 F.3d 822, 825 (8th
      Cir. 2007)); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).



                                                            14
              Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 15 of 37



party.102 And the disputed fact must be material, meaning the resolution of the dispute will be

outcome determinative under the controlling law.103


                                          III. Title VII Discrimination

             Officer Breshears’s Amended Complaint asserts that he was not selected for the Hit-and-

Run position because of his race. The Eighth Circuit acknowledges that “summary judgment is

generally inappropriate in discrimination cases because they are often based on inferences that the

fact finder may or may not draw . . . .”104 Nonetheless, the Eighth Circuit maintains that there is

no “discrimination case exception” to summary judgment.105 Summary judgment “remains a

useful pretrial tool to determine whether or not any case, including one alleging discrimination,

merits a trial.”106

             Under Title VII, it is unlawful for an employer “to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race . . . .”107 It is equally unlawful for an employer “to limit, segregate, or classify

[its] employees or applicants for employment in any way which would deprive or tend to deprive

any individual of employment opportunities or otherwise adversely affect his status as an

employee, because of such individual’s race . . . .”108 Although the phrase “adverse employment

action” is not found in the language of 42 U.S.C. § 2000e-2(a), courts have long held that a claim




102
      Miner v. Local 373, 513 F.3d 854, 860 (8th Cir. 2008).
103
      Holloway v. Pigman, 884 F.2d 365, 366 (8th Cir. 1989).
104
      Berg v. Norand Corp., 169 F.3d 1140, 1144 (8th Cir. 1999).
105
      Id.
106
      Id.
107
      42 U.S.C. § 2000e-2(a)(1).
108
      Id. at (a)(2).



                                                           15
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 16 of 37



is only actionable under Title VII when a plaintiff suffers adverse employment action.109

            Defendants assert that Officer Breshears’s discrimination claim is fundamentally flawed

because Officer Breshears failed to identify any “adverse employment action.”110 Specifically,

Defendants contend that Officer Breshears did not suffer adverse employment action because a

transfer to the Hit-and-Run Unit is a purely lateral move. Thus, as a threshold matter, the Court

must determine whether Officer Breshears suffered adverse employment action as it relates to his

discrimination claim.111

            Adverse employment action is action that “produces a material employment

disadvantage.”112 Examples of adverse employment action include “‘[t]ermination, cuts in pay or

benefits, . . . changes that affect an employee’s future career prospects,’ or ‘circumstances

amounting to a constructive discharge.’”113 On the other hand, “[m]inor changes in duties or

working conditions that cause no materially significant disadvantage do not meet the standard of

an adverse employment action.”114 The Eighth Circuit has repeatedly held that a “purely lateral

transfer, that is, a transfer that does not involve a demotion in form or substance, cannot rise to the

level of a materially adverse employment action.”115

            Most “lateral transfer” cases depict employees that were transferred against their desire.




109
      “To bring a cause of action under Title VII, a plaintiff must allege that he has suffered adverse employment action.”
      Enowmbitang v. Seagate Tech., Inc., 148 F.3d 970, 973 (8th Cir. 1998).
110
      Defs.’ Mem. Br. Supp. Mot. for Summ. J. (Doc. 30) at 1.
111
      E.g., Enowmbitang, 148 F.3d at 973 (considering the existence of “adverse employment action” as a threshold
      issue).
112
      In re Kemp, 894 F.3d 900, 906 (8th Cir. 2018) (quoting Kerns v. Capital Graphics, Inc., 178 F.3d 1011, 1016 (8th
      Cir. 1999)).
113
      Id.
114
      Id.
115
      Charleston v. McCarthy, 926 F.3d 982, 990 (8th Cir. 2019) (quoting Ledergerber v. Stangler, 122 F.3d 1142, 1144
      (8th Cir. 1997)).



                                                             16
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 17 of 37



But the principal developed in those cases logically extends to the case at bar. Indeed, if the

decision to make a purely lateral transfer cannot constitute adverse employment action, neither can

the decision not to make a purely lateral transfer. In short, a failure to transfer that would not have

resulted in a promotion “in form or substance, cannot rise to the level of a materially adverse

employment action.”116 Although the Eighth Circuit has never expressly adopted this extension,

it has affirmed district court decisions that have applied this very rationale.117 And, in any event,

Officer Breshears agrees that his discrimination claim fails if the Hit-and-Run position was a

purely lateral transfer.118

            Here, it is undisputed that Officer Breshears’s rank and pay (from the LRPD) would have

remained the same had he received the transfer. Officer Breshears plainly concedes that the Hit-

and-Run position did not constitute a promotion with respect to his rank.119 And it is indisputable

that the Hit-and-Run position was internally advertised as a “transfer” in accordance with LRPD

General Order 202.120 Nonetheless, Officer Breshears avers that the Hit-and-Run position was

substantively more like a promotion because it was a more “lucrative” position that offered “more

opportunities for off-duty or the take-home vehicle and things of that nature.”121

            The potential for a take-home vehicle does not constitute a material change sufficient to



116
      Id.
117
      Pulley v. UnitedHealth Grp. Inc., 549 F. App’x 591 (8th Cir. 2013) (unreported) (affirming the district court’s
      ruling as a “well-reasoned decision”); Tyes v. Wilhoit, 7 F. App’x 538, 539 (8th Cir. 2001) (unreported) (affirming
      the district court’s determination that there was “no adverse employment action by denial of a lateral transfer and
      [plaintiff] thus failed to establish a prima facie case”) (emphasis added).
118
      May 20, 2020 Hr’g Tr. at 53:21-54:5.
119
      Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 5; Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ.
      J. (Doc. 28-1) at 22 (36:8-17).
120
      Ex. 2 (Transfer Memo) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 11; Ex. 1 (General Order 202) to Defs.’ Mot. for
      Summ. J. (Doc. 28-1) at 2-5 (202-1-202-4). But see Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33)
      ¶ 4.
121
      Ex. A (Breshears Dep.) to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 31-1) at 22 (36:8-19).



                                                            17
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 18 of 37



render the Hit-and-Run position akin to a promotion. In Charleston v. McCarthy, a Sergeant in

the Polk County Sheriff’s Office was transferred from the Patrol Division to the Transport

Division.122 The plaintiff there argued that the transfer constituted adverse employment action

because, among other things, he lost his “patrol vehicle.”123 The Eighth Circuit disagreed,

reasoning that none of the plaintiff’s “complained-of-actions” (individually or cumulatively)

constituted an adverse employment action.124 The same holds true here. At the hearing, Officer

Breshears asserted that the take-home vehicle would have conferred a monetary benefit. But he

provided no evidence on how much money he would have saved had he received a take-home

vehicle. The record is devoid of any evidence relating to the savings he would have experienced

on gas, maintenance, or insurance. Thus, even under the most plaintiff-friendly reading of the

facts, the potential for a take-home vehicle does not constitute a material change sufficient to

render the failure to transfer an adverse employment action.

            Officer Breshears also originally asserted that the Hit-and-Run position was tantamount to

a promotion because it would have helped him ascend the LRPD’s ranks.125 But the only way a

patrolman can promote to sergeant is by passing a standardized sergeant’s exam.126 Officer

Breshears only took the sergeant’s exam twice in his nearly twenty-seven year career.127 He failed

each time.128 At the summary judgment hearing, Officer Breshears’s counsel rephrased his

“ascension” argument as one relating to status. Rather than directly leading to advancement, he


122
      Charleston, 926 F.3d at 988.
123
      Id.
124
      Id. at 991.
125
      Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 1.
126
      Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 30 (65:15-66:8); Ex. 5 (Washington Dep.) to
      Defs.’ Mot. for Summ. J. (Doc. 28-2) at 24 (22:4-23).
127
      Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 30 (65:15-66:8).
128
      Id.



                                                             18
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 19 of 37



asserted that the prestige associated with the Hit-and-Run position would have incidentally

impacted Officer Breshears’s potential for promotion. But Officer Breshears failed to point the

Court to any evidence in the record supporting this theory. And even if he had, an ambiguous,

undefined, and unknowable increase in status that might somehow influence his chance at

promotion if, and only if, he first passed the Sergeant’s exam cannot constitute a material change

sufficient to render the failure to transfer an adverse employment action.

            It is true that the Eighth Circuit has recognized “prestige” as a factor for determining

whether a lateral transfer was adverse.129 For example, in Williams v. Tucker, the Eighth Circuit

held that the transfer in that case may well have been adverse employment action because the

transfer position was held by “many more deputy sheriffs and was less prestigious.”130 Similarly,

in Tadlock v. Powell, the Eighth Circuit determined that the district court’s finding of adverse

employment action was not clearly erroneous because the evidence established that the transfer

position was more saturated and therefore less prestigious than the plaintiff’s previous position.131

            Officer Breshears, however, failed to point to any evidence supporting his assertion that

the Hit-and-Run position was more prestigious than his previous position as a Field Training

Officer. And the Court “will not mine a summary judgment record searching for nuggets of factual

disputes to gild a party’s arguments.”132 Unlike Williams and Tadlock, the record here does not

even reveal how many officers held Officer Breshears’s previous position as a Field Training

Officer.133 The Court, therefore, can only speculate as to whether the Hit-and-Run position was a


129
      Williams v. Tucker, 857 F.3d 765, 769 (8th Cir. 2017) (citing Tadlock v. Powell, 291 F.3d 541, 547 (8th Cir. 2002)).
130
      Id.
131
      Tadlock, 291 F.3d at 547.
132
      Rodgers v. City of Des Moines, 435 F.3d 904, 908 (8th Cir. 2006).
133
      Officer Salaam notes in his deposition that there were three FTO’s in the LRPD when he graduated from recruit
      school in 1998. Ex. 7 (Salaam Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 196-97 (14:2-15:20). There is no
      evidence suggesting that this number is at all representative of the number of FTO’s in the LRPD nearly 20 years


                                                            19
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 20 of 37



more prestigious position. And speculation doesn’t get a plaintiff over the summary judgment

hump.

           That leaves the potential for extra income associated with special events and off-duty

assignments. As discussed in the fact section, the record is clear that Officer Breshears had the

opportunity to work any and every special event. There is no evidence that Hit-and-Run officers

got opportunities to work special events while other officers could not. And it is undisputed that

the need for officers at special events was great enough that any officer desiring to do so could

work any special event.

           Putting special events aside, it is true that Hit-and-Run officers, as part of the Special

Operations Division, have the first opportunity for off-duty work. And it is also true that off-duty

work yields additional money. But the additional money does not come from the LRPD, and

therefore should not be considered additional pay attributable to the employer-employee

relationship.134 Rather, private entities pay (directly or indirectly) for off-duty officers. Thus, it

is up to the contracting entity to decide when and to what extent they need off-duty officers. In

other words, the Hit-and-Run Unit simply affords its officers the first opportunity to volunteer for

off-duty work. But standing at the front of the line, without more, confers no real benefit. The

officer must still volunteer for the assignment in order to capitalize on his position,135 which would

have been no guarantee with Officer Breshears. Indeed, even when off-duty work was available


      later, when Officer Breshears was an FTO. But even assuming there were three FTO’s at that time, Officer
      Breshears’s counsel made clear at the hearing that his status-argument relates more broadly to a Hit-and-Run
      officer’s “special ops” designation. May 20, 2020 Hr’g Tr. at 57:12-15. Outside of the Hit-and-Run Unit, the
      Special Operation’s Division includes a Motorcycle Unit, an Airport Unit, a SWAT Unit, and a School Resource
      Unit. Ex. 6 (Bethel Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 158 (47:11-20). Thus, although there were
      only two Hit-and-Run patrol officers, there were many more than three officers that held a “special ops”
      designation.
134
      Ex. 7 (Salaam Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 270-71 (88:20-89:3).
135
      A Hit-and-Run officer “would have the ability to work off-duty as much or as little as he wanted.” May 20, 2020
      Hr’g Tr. at 60:25-61:1.



                                                          20
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 21 of 37



to him, Officer Breshears openly admits that he avoided certain kinds of available off-duty

assignments.136 And of course, Officer Breshears had his own private civil accident reconstruction

business to tend to.

            Even assuming Officer Breshears would have fully capitalized on his opportunities had he

been selected for the Hit-and-Run position, he failed to demonstrate the significance of that benefit.

Instead, Officer Breshears’s testimony revealed that off-duty work—and thus additional money—

was readily within his reach despite not being a part of the Hit-and-Run Unit.137 Officer Breshears

failed to establish the number of additional off-duty assignments he would have had the

opportunity to work, and he failed to calculate how much additional income he could have earned

had he been selected for the Hit-and-Run position.

            These evidentiary omissions are especially problematic in light of Officer Salaam’s

testimony regarding the Hit-and-Run position.                      Indeed, contrary to Officer Breshears’s

unsupported assertions, the evidence in the record does not indicate that Hit-and-Run officers were

disproportionately augmenting their income with off-duty assignments. For example, Officer

Salaam expressly states that his salary did not increase when he transferred to the Hit-and-Run

Unit.138 He further states that he was working “somewhere between . . . 275 to 300 . . . hit and

runs a month” at the time of his deposition, as well as supervising “20 crossing guards.”139 That’s

an average of more than fourteen hit and runs a day, five days a week. On top of those weekly

duties, the record reveals that Hit-and-Run officers coordinate between 60 and 70 special events a


136
      Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 23 (37:10-18).
137
      Officer Breshears concedes that he could (and did) work off-duty assignments. Id. at 22-24 (36:23-41:13). He also
      vaunts the fact that he worked “every special event this City has ever hosted. Q: Every single one? A: Every one.
      Q: You never missed a special event? A: I work in some capacity of every special event that’s ever been hosted
      by this City.” Id. at 23 (39:21-40:4); see also Pl.’s Statement of Undisputed Facts (Doc. 34) ¶ 9.
138
      Ex. 7 (Salaam Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 270-71 (88:20-89:3).
139
      Id. at 259 (77:18-25), 251-52 (69:24-70:14).



                                                           21
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 22 of 37



year, and work special events roughly “29 weekends out of the 52 in the year.”140 Officer

Breshears presented no evidence to reconcile the actual demands of the Hit-and-Run position with

his claim of seemingly unbridled opportunities for off-duty work.141

            As discussed above, “[i]t [i]s not the District Court’s responsibility to sift through the

record to see if, perhaps, there [i]s an issue of fact.”142 Rather, it is incumbent upon the nonmoving

to “demonstrate the existence of specific facts” supported by sufficient probative evidence that

would permit a favorable finding “on more than mere speculation, conjecture, or fantasy.”143

Officer Breshears failed to support his conclusory assertions with evidence in the record. As a

result, the Court can only speculate as to whether the increased opportunity to for off-duty work is

concrete or significant enough to render the transfer a promotion. Speculation is not enough to

pass summary judgment.

            In light of the foregoing discussion, the Court concludes that there is no evidence that can

lead a rational jury to find that the Hit-and-Run position was anything other than a purely lateral

transfer. Officer Breshears did not present “specific facts” supported by sufficient probative

evidence that would permit a favorable finding “on more than mere speculation, conjecture, or




140
      Ex. 6 (Bethel Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 163-64 (68:21-69:11); see also Ex. 6 to Ex. 7
      (Salaam Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 311. According to Lieutenant Whitten, Hit-and-Run
      officers worked “over 200-plus [special events] a year.” Ex. 4 (Whitten Dep.) to Defs.’ Mot. for Summ. J. (Doc.
      28-1) at 87 (38:10-39:1). Once again, the majority of special events are paid as overtime and are therefore precluded
      from the off-duty analysis. This is significant, as it suggests that over half of a typical Hit-and-Run officer’s
      weekends are not spent working off-duty.
141
      According to Officer Salaam, “in a position like Special Events . . . you are always busy and you need to be at
      work.” Ex. 7 (Salaam Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-2) at 139 (137:11-15). At the hearing, however,
      Officer Breshears’s counsel claimed that, in the Hit-and-Run position, Officer Breshears “would have the ability
      to work off-duty as much or as little as he wanted.” May 20, 2020 Hr’g Tr. at 60:25-61:1. Defendants’ counsel
      disagreed, explaining that the LRPD imposes a 20-hour-a-week cap on off-duty work for all officers, including Hit-
      and-Run officers. Id. at 18:15-20. But this information was not contained in the record.
142
      Satcher v. Univ. of Ark. at Pine Bluff Bd. of Trustees, 558 F.3d 731, 735 (8th Cir. 2009).
143
      Donathan, 861 F.3d at 739 (citing Yarnell, 497 F.3d at 825); see also Anderson, 477 U.S. at 255.



                                                             22
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 23 of 37



fantasy.”144 Because the Hit-and-Run position did not constitute a promotion in form and

substance, Defendants are entitled to judgment as a matter of law on the discrimination claim.


                                             IV. Title VII Retaliation

            Officer Breshears’s Amended Complaint asserts that Defendants retaliated against him for

pursuing his racial discrimination claim with the EEOC. Specifically, he asserts that Defendants

subjected him to disciplinary actions, placed him on an extended administrative leave, relieved

him of duty, and pressed criminal charges against him all in retaliation for filing his EEOC

complaint.145 Under Title VII, it is unlawful for an employer to discriminate against an employee

who opposes an unlawful employment practice or who charges or participates in a discrimination

investigation or proceeding against his employer.146 To survive summary judgment, a plaintiff

must either (1) establish admissible evidence directly indicating unlawful retaliation or (2) create

an inference of unlawful retaliation under the burden shifting framework set forth in McDonnell

Douglas.147

            Defendants assert that Officer Breshears failed to show any direct evidence of retaliation.

The Court agrees. Accordingly, Officer Breshears must create an inference of retaliation under

the McDonnell Douglas framework.148 Three steps are required: (1) the plaintiff must establish a

prima facie case of retaliation; (2) the burden then shifts to the employer to show a legitimate

nondiscriminatory reason for its conduct; and, if the employer produces such evidence, (3) the




144
      Id.
145
      Pl.’s Am. Comp. (Doc. 14) ¶¶ 18-26.
146
      42 U.S.C. § 2000e-3(a).
147
      Mahler v. First Dakota Title Ltd. P’ship, 931 F.3d 799, 805 (8th Cir. 2019).
148
      Id.



                                                            23
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 24 of 37



burden shifts back to the plaintiff to show that the proffered reason was merely pretextual.149


            A. Step One – Prima Facie Case

            A prima facie case of retaliation is established if the plaintiff shows (1) that he engaged in

protected activity, (2) a reasonable employee would have found the retaliatory conduct materially

adverse, and (3) the materially adverse conduct was causally linked to the protected activity.150

The first element is met. Officer Breshears clearly engaged in protected activity when he filed his

initial EEOC complaint alleging racial discrimination. The second element is also met. Indeed,

Officer Breshears contends that he was “subjected to disciplinary actions, placed on an extended

administrative leave, relieved of duty status, and had criminal charges filed against him as part of

the retaliation efforts by the Defendants . . . .”151 A reasonable employee would find this conduct

materially adverse.

            The Court does not think that Officer Breshears has satisfied the causal connection element

of a prima facie case of retaliation. The Eighth Circuit has been clear that the causal connection

element “may be severed by the passage of a significant amount of time, or by some legitimate




149
      Id. at 805.
150
      Id.
151
      Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 8. Officer Breshears’s Response to Defendants’
      Motion for Summary Judgment introduces for the first time the claim that he was told that “at the end of the Internal
      Affairs investigation . . . he was going to be terminated.” Id. at 4. Officer Breshears believes that this statement
      was made by the president of the Fraternal Order of Police (“FOP”). Ex. 3 (Breshears Dep.) to Defs.’ Mot. for
      Summ. J. (Doc 28-1) at 33 (78:16-22). The FOP is not part of the LRPD or the City of Little Rock. Id. at 33 (79:2-
      5), 48 (137:6-19). It is a separate organization that has no authority to terminate police officers. Id. at 34 (82:2-9,
      83:7-12), 48 (137:6-19). As such, statements from the FOP are not attributable to the LRPD.
      Even if the Court considered Officer Breshears’s contention that the president of the FOP told him he would be
      fired at the end of the internal investigation, Officer Breshears failed to present any facts beyond temporal proximity
      to suggest that the statements regarding termination were improperly motivated. To the contrary, the record reveals
      that Internal Affairs sustained two misconduct charges against Officer Breshears following its investigation. Pl.’s
      Resp. to Defs.’ Statement of Material Fact (Doc. 33) ¶¶ 37, 39; see also Ex. 8 (Buckner Dep.) to Defs.’ Mot. for
      Summ. J. (Doc. 28-3) at 18 (61:3-15).



                                                              24
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 25 of 37



intervening event.”152 Both are at play here. All of the specific retaliatory acts alleged in Officer

Breshears’s Amended Complaint relate to events that transpired nearly a year after Officer

Breshears filed his initial EEOC complaint, and more than a month after the EEOC rendered its

“reasonable cause” determination.153 At the summary judgment hearing, the Court expressly asked

whether there was any retaliation prior to the shooting incident. Officer Breshears’s counsel stated

that he did not know “of any retaliation from the time [Officer Breshears] filed his complaint until

the [EEOC’s] finding,” nor did he know of any retaliation between the issuance of the EEOC’s

finding and the shooting incident.154

            Nevertheless, Officer Breshears contends that the Court should refer to the date the EEOC

rendered its “reasonable cause” determination in considering the degree of temporal connection.155

Even under this timeline, the temporal connection is tenuous, at best.156 Moreover, Officer

Breshears’s controversial shooting incident is a legitimate intervening cause sufficient to break

any remaining causal-connection fibers. And, as seen below, the shooting also gives rise to the

existence of non-retaliatory motives, further undermining Officer Breshears’s reliance on temporal

proximity. Indeed, the Eighth Circuit recognizes that a prima facie retaliation case “built on

temporal proximity[] is undermined where the allegedly retaliatory motive coincides temporally

with the non-retaliatory motive.”157


152
      E.g., Gunderson v. BNSF Ry. Co., 850 F.3d 962, 969 (8th Cir. 2017) (quoting Feldman v. Law Enf’t Assocs. Corp.,
      752 F.3d 339, 348 (4th Cir. 2014)).
153
      Pl.’s Am. Comp. (Doc. 14) ¶¶ 18-26.
154
      May 20, 2020 Hr’g Tr. at 68:24-69:14.
155
      Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 1.
156
      Arraleh v. Cty. of Ramsey, 461 F.3d 967, 977-78 (8th Cir. 2006) (holding that three weeks between the plaintiff’s
      protected activity and his failure to receive a permanent position “may suffice” to show causation for a prima facie
      case, but was not enough to show pretext); see also Sprenger v. Fed. Home Loan Bank of Des Moines, 253 F.3d
      1106, 1113 (8th Cir. 2001) (holding that “a matter of weeks” was proximate enough to meet the “bare minimum”
      of a prima facie case, but not enough to establish pretext).
157
      Gibson v. Concrete Equip. Co., Inc., No. 18-3009, 2020 WL 2892226, at *5 (8th Cir. June 3, 2020) (quoting


                                                             25
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 26 of 37



            The Court therefore concludes that the passage of time, in conjunction with the shooting

incident, breaks any causal connection that existed between Officer Breshears’s protected activity

and the alleged retaliation. Officer Breshears failed to establish a prima facie case of retaliation.

Nevertheless, out of an extreme abundance of caution, the Court will continue to the second step

of the McDonell Douglas analysis.


            B. Step Two – Nondiscriminatory Reasons

            Defendants advance multiple nondiscriminatory reasons for their conduct. Specifically,

Defendants assert that Officer Breshears was subject to disciplinary action, placed on

administrative leave, and ultimately relieved of duty all in accordance with standard protocol

following an officer involved shooting.158 According to LRPD General Order 303, “[d]ischarging

firearms at a moving or fleeing vehicle is prohibited, unless it is necessary to prevent imminent

death or serious physical injury.”159 Rather than move entirely out of the vehicle’s path as required

by General Order 303, Officer Breshears fired three times into the passenger-side widow of a

moving vehicle, hitting the suspect twice.160

            As a result of his actions, and pursuant to department policy, Officer Breshears was subject

to two separate investigations—a criminal investigation and an administrative investigation.161

This was standard protocol. He was also immediately placed on administrative leave in accordance



      Wierman v. Casey’s Gen. Stores, 638 F.3d 984, 1001 (8th Cir. 2011).
158
      Defs.’ Mem. Br. Supp. Mot. for Summ. J. (Doc. 30) at 13; Ex. 9 (General Order 211) to Defs.’ Mot. for Summ. J.
      (Doc. 28-3) at 52 (211-3); Ex. 10 (General Order 303) to Defs.’ Mot. for Summ. J. (Doc. 28-3) at 86 (303-16).
159
      Ex. 10 (General Order 303) to Defs.’ Mot. for Summ. J. (Doc. 28-3) at 72 (303-2) (emphasis added).
160
      Id.
161
      Id. at 86 (303-16). LRPD General Order 211 states that Internal Affairs is responsible for investigating all officer
      involved shootings and the use of deadly force. Ex. 9 (General Order 211) to Defs.’ Mot. for Summ. J. (Doc. 28-
      3) at 52 (211-3). Order 303 mandates a criminal investigation into all officer involved shootings. Ex. 10 (General
      Order 303) to Defs.’ Mot. for Summ. J. (Doc. 28-3) at 86 (303-16).



                                                             26
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 27 of 37



with standard procedure. Indeed, LRPD General Order 303 states that “[o]fficers who have

employed Deadly Force, which has resulted in injury . . . will be placed on Administrative Leave

until after the officer has attended mandatory EAP sessions, a thorough administrative review has

been completed or a decision by the Chief . . . has been made to return to work.”162 Administrative

leave may be extended at the discretion of the appropriate division commander.163 Although

Officer Breshears did partake in at least one EAP meeting, he did not fully participate in the

internal affairs investigation, rendering the administrative review incomplete.164                          When the

investigation was finally closed, it was determined that Officer Breshears “breached two policy

violations regarding officer involved shootings . . . .”165

            With respect to relief of duty, LRPD General Order 211 states that if a misconduct

“violation is of a serious nature, the investigating supervisor shall relieve the employee of duty

and take his/her credentials, issued weapon, radio and badge.”166 The record contains no evidence

undermining the LRPD’s finding that Officer Breshears violated department policy regarding the

use of deadly force when he fired three rounds into a vehicle as it attempted to pull out of a Chick-

fil-A drive thru.           Defendants have sufficiently demonstrated nondiscriminatory reasons for

subjecting Officer Breshears to two investigations, for placing him on administrative leave, and

for relieving him of duty.

            Finally, as it relates to his criminal prosecution, LRPD General Order 303 states that “a


162
      Ex. 10 (General Order 303) to Defs.’ Mot. for Summ. J. (Doc. 28-3) at 90 (303-20).
163
      Id. at 91 (303-21).
164
      Pl.’s Resp. to Defs.’ Statement of Material Fact (Doc. 33) ¶¶ 37, 39.
165
      Id.
166
      Ex. 9 (General Order 211) to Defs.’ Mot. for Summ. J. (Doc. 28-3) at 52 (211-3) (emphasis added). Defendants
      also note that, given Officer Breshears’s health concerns and his physicians’ instructions, Officer Breshears could
      not have worked at this time even if he wanted to. See Ex. 11 (First Physician Note) to Defs.’ Mot. for Summ. J.
      (Doc. 28-4) at 2; Ex. 12 (Second Physician Note) to Defs.’ Mot. for Summ. J. (Doc. 28-4) at 3; Ex. 3 (Breshears
      Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 40-41 (108:6-109:3).



                                                            27
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 28 of 37



copy of the investigative file will be forwarded to the Office of the Chief of Police for review

before forwarding to the Prosecuting Attorney’s Office.”167 It is undisputed that “Chief Buckner

did not believe he had the authority to determine which criminal investigation files were sent to

the prosecutor’s office for review and which were not when dealing with officer involved

shootings.”168 It is equally undisputed that the ultimate decision to prosecute was made by the

Pulaski County Prosecutor’s Office, not Chief Buckner or the City of Little Rock. Defendants

have therefore successfully identified legitimate nondiscriminatory reasons for each of the acts

that Officer Breshears alleges were retaliatory.


            C. Step Three – Pretext

            “On a ‘fully developed summary judgment record,’ the plaintiff’s obligation to

demonstrate pretext ‘merges’ with the requirement to show that ‘an impermissible retaliatory

motive was the “but-for cause” of the adverse employment action.’”169 In other words, the plaintiff

must show that the alleged harm would not have occurred in the absence of impermissible

retaliation.170 Although temporal proximity can establish a prima facie case of retaliation, a

plaintiff must present more than just a temporal connection to establish a genuine issue of material

fact.171

            Officer Breshears contends that Defendants’ reasons are pretextual because the LRPD

treated other officer involved shootings differently than his own. He maintains that he is “the only


167
      Ex. 10 (General Order 303) to Defs.’ Mot. for Summ. J. (Doc. 28-3) at 89 (303-19).
168
      Pl.’s Resp. to Defs.’ Statement of Material Fact (Doc. 33) ¶ 32.
169
      Bharadwaj v. Mid Dakota Clinic, 954 F.3d 1130, 1137 (8th Cir. 2020) (quoting Donathan, 861 F.3d at 739-40);
      see also Babb v. Wilkie, 140 S. Ct. 1168, 1176 (2020) (reaffirming its interpretation of Title VII’s anti-retaliation
      provision as “requiring retaliation to be a but-for cause of the end result of the employment decision.”).
170
      Babb, 140 S. Ct. at 1176.
171
      Arraleh, 461 F.3d at 977; see also Sprenger, 253 F.3d at 1114 (stating that courts should look “for proximity in
      conjunction with other evidence” when making an ultimate finding on pretext or discrimination).



                                                             28
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 29 of 37



person that he [is] aware of who was not placed back on patrol while there was still an investigation

pending.”172 But Officer Breshears has presented no evidence to establish that what he is “aware

of” is representative of reality. During his deposition, Officer Breshears made vague references

to other officer involved shootings during Chief Buckner’s tenure.173 But Officer Breshears’s

testimony provides little more than the officers’ names, occasional stray facts, and his belief that

these officers returned to normal duty shortly after a shooting incident.174 He neglected to present

any documentation or concrete evidence to support his assertions.175                               Officer Breshears’s

uncorroborated belief that other officers were treated differently than him does not constitute

sufficient probative evidence that would permit a favorable finding “on more than mere

speculation, conjecture, or fantasy.”176

            Even assuming his contentions are true, they do not create a genuine issue of material fact.

This is because Officer Breshears has presented little to no evidence to suggest that his treatment,

given the particular circumstances of his shooting, was unwarranted or improperly motivated.

Indeed, at the very most, Officer Breshears has demonstrated that the LRPD used a sterner hand

in dealing with his shooting incident in comparison to other officer shootings. But differential

treatment, in and of itself, is not evidence of retaliation or pretext. Without demonstrating the



172
      Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 8; Pl.’s Statement of Undisputed Facts (Doc.
      34) ¶ 26.
173
      Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 39-40 (104:1-106:7); see also Pl.’s Statement of
      Undisputed Facts (Doc. 34) ¶ 26-29. Officer Breshears identified the following officers by name: Calvin Snow,
      Jonathan Gonzalez, Zach Farley, Stephen Lichti, Brittany Gunn and Angela Everett. Ex. 3 (Breshears Dep.) to
      Defs.’ Mot. for Summ. J. (Doc. 28-1) at 39-40 (104:1-106:7). Although Officer Breshears stated that he had a list
      of names and access to all of the relevant officers’ files, he did not provide that information to the Court. Id. Chief
      Buckner was also questioned about a list of officers that used deadly force during his tenure as Chief. Ex. 8
      (Buckner Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-3) at 19 (65:2-67:10). That line of questioning does not
      reveal any facts that support Officer Breshears’s blanket assertions regarding administrative leave.
174
      Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 39-40 (104:1-106:7).
175
      Id. (referring to a list of officer-involved shootings).
176
      Donathan, 861 F.3d at 739 (citing Yarnell, 497 F.3d at 825).



                                                                 29
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 30 of 37



factual similarity of his shooting to other officer shootings, the fact that Officer Breshears’s case

was treated differently means very little. Officer Breshears largely failed to inform the Court of

the circumstances of the other shootings, the parties involved and their respective mental states, or

anything else that would suggest that his shooting warranted the same response as any other officer

shooting.177 Consequently, Officer Breshears has failed to identify a genuine issue of material fact

as to pretext. Defendants are therefore entitled to judgment as a matter of law on Officer

Breshears’s retaliation claim.


                                                         V. Fraud

            Officer Breshears alleges that Defendants engaged in fraud under Arkansas law. His

Amended Complaint states that Captain Washington instructed Lieutenant Whitten to have

Sergeant Bethel modify his memo “to reflect that Tauheed Salaam was the only officer being

recommended” for the Hit-and-Run position.178 Although Sergeant Bethel refused to make this

change, the memo was ultimately revised to reflect Captain Washington’s demand. Officer

Breshears reasons that, in light of Sergeant Bethel’s refusal, the changes made to the memo must

have been the product of fraud and deception. To prove fraud, a plaintiff must establish the

following five elements:

                     1) that the defendant made a false representation of material fact; (2)
                     that the defendant knew that the representation was false or that
                     there was insufficient evidence upon which to make the
                     representation; (3) that the defendant intended to induce action or
                     inaction by the plaintiff in reliance upon the representation; (4) that
                     the plaintiff justifiably relied on the representation; and (5) that the




177
      Once again, although Officer Breshears stated in his deposition testimony that he had a list of names and access to
      all of the relevant officers’ files, he did not provide that information to the Court. Ex. 3 (Breshears Dep.) to Defs.’
      Mot. for Summ. J. (Doc. 28-1) at 39-40 (104:1-106:7).
178
      Pl.’s Am. Compl. (Doc. 14) ¶¶ 27-28.



                                                              30
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 31 of 37



                     plaintiff suffered damage as a result of the false representation.179

            Defendants argue that Officer Breshears failed to present any evidence that the City of

Little Rock or Chief Buckner “had any belief or knowledge that the memorandum for selection of

the Hit and Run investigation position was forged or fraudulent in any fashion.” 180 Defendants

further assert that “there was no intent or justifiable reliance for the Plaintiff as the memorandum

in question was not for the Plaintiff or even to be seen by the Plaintiff . . . .” 181 Accordingly,

Defendants contend that Officer Breshears lacks standing to even assert a fraud claim. 182

            Officer Breshears neglected to respond to any of Defendants’ arguments on this point.183

As a result, Officer Breshears has failed to identify a genuine issue of material fact with respect to

any of the elements of fraud. That’s not surprising, given that it is indisputable that the memo was

not for Officer Breshears or even meant to be seen or read by him. Defendants are therefore

entitled to judgment as a matter of law on this issue.


                                        VI. Other State Causes of Action


            Officer Breshears’s Amended Complaint alleges the following state torts: 1) false

imprisonment; 2) false arrest; 3) malicious prosecution; 4) abuse of process; and 5)

liable/slander.184 Defendants assert that these state law claims should all be dismissed because

Officer Breshears was arrested and imprisoned pursuant to a warrant that was based on probable




179
      Muccio v. Hunt, 2016 Ark. 178, 4–5, 490 S.W.3d 310, 312–13.
180
      Defs.’ Mem. Br. Supp. Mot. for Summ. J. (Doc. 30) at 16.
181
      Id. (emphasis added).
182
      Id.
183
      Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 9-12.
184
      Pl.’s Am. Compl. (Doc. 14) ¶¶ 30-31.



                                                            31
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 32 of 37



cause and issued by a neutral judge.185

            According to Officer Breshears, his false imprisonment and false arrest claims hinge

entirely on the success of his malicious prosecution claim. His Response to Defendants’ Motion

for Summary Judgment simply argues that “[o]nce it is determined that the Defendants’ actions in

pursuing a criminal case were malicious, the additional torts of false imprisonment and false arrest

fall into place.”186 To establish malicious prosecution under Arkansas law, a plaintiff must

establish the following five elements: (1) a proceeding was instituted or continued by the defendant

against the plaintiff; (2) the proceeding was terminated in favor of the plaintiff; (3) absence of

probable cause for the proceeding; (4) malice on the part of the defendant; and (5) damages.187

Defendants argue that Officer Breshears failed to establish the first element because his

prosecution was instituted and continued by the Pulaski County Prosecutor’s Office, not by the

City of Little Rock or Chief Buckner.188

            The Arkansas Supreme Court’s position on this issue “is consistent with comment g” to

section 653 of the Restatement (Second) of Torts.189 Generally, when a prosecutor exercises his

uncontrolled discretion to initiate a proceeding, the exercise of his discretion “makes the initiation

of the prosecution his own and protects from liability the person whose information or accusation

has led the [prosecutor] to initiate the proceedings.”190 But an exception to the rule applies when

the information provided to the prosecutor “is known by the giver to be false.”191 In that situation,



185
      Defs.’ Mem. Br. Supp. Mot. for Summ. J. (Doc 30) at 17.
186
      Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 11.
187
      McMullen v. McHughes Law Firm, 2015 Ark. 15, 15, 454 S.W.3d 200, 210.
188
      Defs.’ Mem. Br. in Supp. of Mot. for Summ. J. (Doc. 30) at 17 (citing Ark. Code Ann. § 16-21-103).
189
      S. Ark. Petroleum Co. v. Schiesser, 343 Ark. 492, 496, 36 S.W.3d 317, 320 (2001).
190
      Restatement (Second) of Torts § 653 cmt. g (1977).
191
      Id.



                                                            32
              Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 33 of 37



“an intelligent exercise of the [prosecutor’s] discretion becomes impossible, and a prosecution

based upon it is procured by the person giving the false information.”192

            Defendants assert that the general rule applies. They contend that the Prosecutor’s Office

necessarily exercised its discretion in charging Officer Breshears because, by law, it is exclusively

the duty of prosecuting attorney to “commence and prosecute all criminal actions . . . .”193

Defendants further note that it is undisputed that five prosecuting attorneys reviewed Officer

Breshears’s case file.194 Based on their independent review, at least one of the reviewing attorneys

determined that charges could be filed.195 And a neutral judge found probable cause to issue an

arrest warrant for Officer Breshears.196

            Officer Breshears asserts that “[t]here is no doubt that this proceeding was initiated by the

Defendants against the Plaintiff by the filing of an Affidavit.”197 He further asserts that Defendants

should not be able to insulate themselves from liability because Sergeant Folsom’s affidavit of

arrest contained information Defendants knew to be inaccurate, misleading, and “grossly

ambiguous.”198 Because the Prosecutor’s Office acted in reliance on Sergeant Folsom’s affidavit,

Officer Breshears contends that the exception to the general rule applies and that Defendants

remain liable.

            Officer Breshears’s argument is misplaced for multiple reasons. First, the exception

Officer Breshears relies upon applies to private individuals that supply information to public


192
      Id.
193
      Ark. Code Ann. § 16-21-103 (emphasis added).
194
      Pl.’s Resp. to Defs.’ Statement of Undisputed Facts (Doc. 33) ¶ 33; Ex. 3 (Breshears Dep.) to Defs.’ Mot. for
      Summ. J. (Doc. 28-1) at 48-49 (140:25-141:9).
195
      Ex. 3 (Breshears Dep.) to Defs.’ Mot. for Summ. J. (Doc. 28-1) at 49 (141:10-141:13).
196
      Id. at 48 (139:7-14).
197
      Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 9.
198
      Id. at 10.



                                                             33
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 34 of 37



officials who are ignorant of the purported crime.199 Sergeant Folsom’s affidavit was only sent

after multiple prosecutors reviewed the case file.200 In fact, it was the Prosecutor’s Office that

prompted the LRPD to send the affidavit, further evidencing its familiarity with the case and its

independent decision to prosecute.201

            Second, Officer Breshears’s primary contention with the affidavit’s accuracy revolves

around the recommendation that he be charged with a crime of negligence. He asserts that his

actions “could not be construed as anything other than intentionally causing physical injury to

another person,” and that pursing battery third degree “was an inexcusable abuse by

Defendants.”202 Once again, Officer Breshears is off base. The recommended charge is not a fact

that can be falsified; it is a suggestion. Moreover, the suggestion that Officer Breshears be charged

with battery third degree originated, not with Sergeant Folsom, but with the Prosecutor’s Office.203

Sergeant Folsom’s affidavit merely adopted the charge identified by the Prosecutor’s Office in its

memorandum to the LRPD. Thus, to the extent it could be construed as false information, it cannot

be said to have misled or induced the Prosecutor’s Office to act.

            Officer Breshears also contends that the affidavit failed to identify the victim of his alleged

crime. The memo from the Prosecutor’s Office indicated that the victim was the shoplifting

suspect, Rudy Availa.204 Sergeant Folsom’s affidavit, however, does not expressly state who the

ultimate victim was, although it does identify the woman who was pulled out of her car as a



199
      Restatement (Second) of Torts § 653 cmt. g (1977).
200
      Ex. 14 (Prosecutor’s Memo) to Defs.’ Mot. for Summ. J. (Doc. 28-4) at 5; Ex. 15 (Folsom Affidavit) to Defs.’ Mot.
      for Summ. J. (Doc. 28-4) at 6.
201
      Ex. 14 (Prosecutor’s Memo) to Defs.’ Mot. for Summ. J. (Doc. 28-4) at 5.
202
      Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 10.
203
      Ex. 14 (Prosecutor’s Memo) to Defs.’ Mot. for Summ. J. (Doc. 28-4) at 5.
204
      Id.



                                                            34
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 35 of 37



“female victim.”205 While this may appear inconsistent, or even produce an ambiguity regarding

the victim of Officer Breshears’s alleged crime, the lack of clarity does not render any facts in the

affidavit intentionally falsified. Nor does it change the fact that the Prosecutor’s Office was well

acquainted with the facts of this case prior to receiving the affidavit.

            In light of the undisputed facts, the Court concludes that the exception advanced by Officer

Breshears has no application in this case. The Court further concludes that the Pulaski County

Prosecutor’s Office initiated and continued Officer Breshears’s prosecution, not Chief Buckner or

the City of Little Rock. Because there are no genuine disputes of material fact on this point,

Defendants are entitled to judgment as a matter of law on Officer Breshears’s malicious

prosecution claim. And because Officer Breshears’s Response staked the success of his false

imprisonment and false arrest claims on the success of his malicious prosecution claim, those

arguments fall flat. Defendants are therefore entitled to summary judgment on those claims as

well.

            Officer Breshears’s Amended Complaint also asserts a claim for abuse of process.206

Where malicious prosecution focuses on impropriety surrounding the initiation of a judicial action,

abuse of process concerns the judicial process in motion.207 A plaintiff must establish: (1) a legal

procedure set in motion in proper form; (2) the procedure is perverted to accomplish an ulterior

purpose for which it was not designed; and (3) a willful act is perpetrated in the use of process

which is not proper in the regular conduct of the proceeding.208 Fundamentally, the question is




205
      Ex. 15 (Folsom Affidavit) to Defs.’ Mot. for Summ. J. (Doc. 28-4) at 6.
206
      At the hearing, Officer Breshears renounced this claim. See May 20, 2020 Hr’g Tr. at 73:2-8.
207
      Schiesser, 343 Ark. at 502, 36 S.W.3d at 323.
208
      Id. at 501 (citing Routh Wrecker Serv., Inc. v. Washington, 335 Ark. 232, 238, 980 S.W.2d 240, 243 (1998)).



                                                           35
             Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 36 of 37



whether the “judicial prosess is used to extort or coerce.”209

            Defendants contend that Officer Breshears’s criminal prosecution was both instituted and

prosecuted legitimately. They argue that Officer Breshears failed to show any ulterior purpose or

abuse on the part of the prosecution or Defendants. The Court agrees. Officer Breshears

conclusively asserts the following response: “A review of the Plaintiff’s Statement of Undisputed

Material Facts and attached Exhibits clearly demonstrates that the Defendants were not trying to

bring Officer Breshears to justice but instead to embarrass and humiliate him.”210 This overly

broad reference to the entire body of evidence does not create a genuine dispute of material fact.

Defendants are entitled to judgment as a matter of law.

            Finally, Defendants assert that Officer Breshears “made no factual allegations of

liable/slander and therefore this claim should be dismissed.”211 Officer Breshears’s Response

made no attempt to salvage his liable/slander claim. In fact, he failed to even recognize it as one

of his “pendent state law causes of action” in his Brief in Support of Response to Motion for

Summary Judgment.212                Accordingly, the Court grants Defendants’ Motion for Summary

Judgment with respect to Officer Breshears’s liable/slander claim.


                                                   VII. Conclusion


            In accordance with the foregoing explanation, the Court GRANTS Defendants’ Motion for

Summary Judgment in its entirety. Judgment shall be entered in favor of Defendants on all claims.

            IT IS SO ORDERED this 25th day of June 2020.



209
      Id.
210
      Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 12.
211
      Defs.’ Mem. Br. in Supp. of Mot. for Summ. J. (Doc. 30) at 18.
212
      Pl.’s Br. in Supp. of Resp. to Defs.’ Mot. for Summ. J. (Doc. 32) at 9.



                                                             36
Case 4:18-cv-00774-LPR Document 48 Filed 06/25/20 Page 37 of 37




                                   ________________________________
                                   LEE P. RUDOFSKY
                                   UNITED STATES DISTRICT COURT




                              37
